Name: Commission Implementing Regulation (EU) 2017/1465 of 9 August 2017 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 12.8.2017 EN Official Journal of the European Union L 209/5 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1465 of 9 August 2017 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2017. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A device (so-called wireless charging plate) consisting of an adapter with a cable of a length of approximately 180 cm and a charging plate. The cable has a connector to connect to the charging plate. The plate is circular shaped with a height of approximately 8 mm, a diameter of approximately 80 mm and a weight of 51 g. The adapter converts (rectifies) alternating current (AC  240V) into direct current (DC  12V) and transfers this to the plate. In the plate this DC is converted (inverted) into AC and then that AC is converted into an electromagnetic field. The device is designed to charge apparatus wirelessly. Both the plate and the apparatus being charged are equipped with Qi technology, which is the standard for the wireless charging of apparatus. Wireless charging is performed via an electromagnetic field. See image (*1) 8504 40 90 Classification is determined by general rules (GIR) 1, 3(c) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8504 , 8504 40 and 8504 40 90 . The functions of the device (current rectifying, inverting, and converting into an electromagnetic field) are covered by subheading 8504 40 . Classification under subheading 8504 50 is thus excluded. Classification under CN code 8504 40 30 as static converters of a kind used with telecommunication apparatus, automatic data-processing machines and units thereof is excluded as the AC/DC adapter is designed to provide current to a variety of electrical apparatus. As neither current rectifying, inversion nor conversion into an electromagnetic field gives the device its essential character it has to be classified applying GIR 3(c). Consequently, the device is to be classified under CN code 8504 40 90 as other static converters. (*1) The image is purely for information.